Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-06-00992-CR
         14-06-00993-CR
____________
 
MICHAEL WAYNE BOYENGA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause Nos. 1065191
& 1065190
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered guilty pleas to the offenses of aggravated sexual assault of a child
and possession of child pornography.  In accordance with the terms of plea
bargain agreements with the State, the trial court sentenced appellant in each
cause on September 29, 2006, to confinement for nine years in the Institutional
Division of the Texas Department of Criminal Justice, with sentences to run
concurrently.  Appellant filed pro se notices of appeal.  We dismiss the
appeals.  




The
trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certifications are included in the records on appeal.  See
Tex. R. App. P. 25.2(d).  The
records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
25, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b)